MEMORANDUM**
Samuel Quinton Bonner appeals pro se the district court’s order denying his post-judgment motion to clarify the record. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.
Bonner contends that the district court erred in denying his 28 U.S.C. § 2254 petition. We lack jurisdiction to review the underlying judgment denying Bonner’s § 2254 petition because he did not file a timely tolling motion nor did he file a notice of appeal within 30 days. See Fed. R.App. P. 4(a)(1). Accordingly, the scope of Bonner’s appeal is limited to the denial of his motion to clarify the record.
However, because Bonner failed to raise any issues in his opening brief regarding the denial of his motion to clarify the record, he has waived those issues on appeal. See Mendoza v. Block, 27 F.3d 1357, 1363 (9th Cir.1994) (stating that failure to raise an issue in an opening brief results in waiver of the issue on appeal).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.